2020 UT App 105



               THE UTAH COURT OF APPEALS

                     ANGELA SEGOTA,
                        Appellant,
                            v.
          YOUNG 180 CO. DBA YOUNG CHRYSLER, AND
          NATIONWIDE MUTUAL INSURANCE COMPANY,
                        Appellees.

                           Opinion
                       No. 20190253-CA
                       Filed July 9, 2020

        Second District Court, Farmington Department
             The Honorable Michael S. Edwards
                        No. 180700133

           Brian W. Steffensen, Attorney for Appellant
            Nicholas K. Hart, Attorney for Appellees

    JUDGE RYAN M. HARRIS authored this Opinion, in which
          JUDGES MICHELE M. CHRISTIANSEN FORSTER
               and DIANA HAGEN concurred.

HARRIS, Judge:

¶1     Feeling dissatisfied with a truck purchase, Angela Segota
sued the car dealership that sold her the truck—Young 180 Co.
(Young)—and its bond company—Nationwide Mutual
Insurance Company (Nationwide)—for, among other things,
breach of contract and fraud. After filing suit, however, Segota
failed to serve initial disclosures and took no meaningful action
in the case for the entire duration of the fact discovery period.
Both defendants moved for summary judgment, asserting that
because Segota had not disclosed any witnesses or evidence, her
case should be dismissed. The district court granted those
motions, and Segota now appeals. We affirm.
                     Segota v. Young Chrysler


                         BACKGROUND

¶2     Segota purchased a truck from Young. According to
Segota, she and Young agreed that the truck would come
equipped with certain features. After taking delivery of the
truck, Segota discovered that it did not include all of the features
she claims Young promised it would have. According to Segota,
Young refused to repair the truck to add the missing features.
Dissatisfied with her purchase and with Young’s response to her
requests, she filed suit against various entities, including both
Young and Nationwide, asserting various causes of action, most
notably breach of contract and fraud.

¶3      Soon after Nationwide answered Segota’s complaint, the
district court issued a Notice of Event Due Dates, setting
deadlines for, among other things, each party’s initial disclosures
and the completion of fact discovery. Nationwide served initial
disclosures that were only one business day late; Segota and
Young did not serve initial disclosures at all, at least not until
after the fact discovery deadline had run.

¶4     During the entire fact discovery period, Segota’s only
actions in the case consisted of an early unsuccessful effort
to obtain a default judgment against Young, and the filing of
a notice dismissing her claims against all entities other
than Young and Nationwide. During this time, Segota did
not serve initial disclosures, did not propound written
discovery requests, did not notice any depositions, and filed no
substantive motions.

¶5      About two weeks before the deadline for completing
fact discovery, Nationwide filed a motion for summary
judgment, pointing out that Segota had taken no meaningful
action in the case, and noting that she had not served
initial disclosures identifying any witnesses or documents
supporting her claims. Nationwide argued that, as a penalty
for her failure to disclose witnesses or documents, Segota
should be barred from using any witnesses or documents at



20190253-CA                     2                2020 UT App 105
                     Segota v. Young Chrysler


trial and that, under such circumstances, Segota would then be
unable to prove her claims. On this basis, Nationwide asked the
district court to enter summary judgment against Segota and
dismiss her complaint.

¶6      Segota failed to respond to Nationwide’s motion until
after the fact discovery deadline had passed. Thereafter, she filed
a series of motions for extensions of time to respond to
Nationwide’s motion, but did not ever submit those motions for
the court’s decision. A few weeks later, she filed a motion asking
the court to extend the now-expired fact discovery deadline, as
well as a belated memorandum in opposition to Nationwide’s
motion. On that same day, nearly four weeks after the passing of
the fact discovery deadline, she also finally served initial
disclosures on Young and Nationwide, informing them for the
first time which witnesses and documents she planned to use to
prove her claims.

¶7      A few weeks later, after a change of counsel, Young
finally served its initial disclosures; neither Young’s disclosures
nor Segota’s disclosures are in the record before us, but Young’s
attorney later acknowledged, during an oral argument, that
Young’s initial disclosures were “identical” to Segota’s, in that
they identified the same witnesses and documents. A few weeks
after that, Young filed a motion for summary judgment, asking
the court to dismiss Segota’s complaint for the same reasons
Nationwide articulated in its motion. Segota did not timely
respond to that motion; instead, Segota sought an extension of
time, but did not submit that request to the court, and did not
file a memorandum opposing Young’s motion until nearly three
months had elapsed since the motion was filed. Moreover,
Segota’s belated opposition was filed on the morning of the day
on which oral argument on both defendants’ motions was
scheduled; due to Segota’s late filing, Young did not have the
chance to file a reply brief.

¶8    After oral argument, the court denied Segota’s motions to
extend the deadlines for completion of fact discovery and for



20190253-CA                     3               2020 UT App 105
                     Segota v. Young Chrysler


responding to the defendants’ summary judgment motions. 1 In
addition, the court determined that Segota’s initial disclosures
“were provided too late to allow for meaningful discovery”; as a
consequence, the court imposed the sanction referred to in
the Utah Rules of Civil Procedure, namely, that Segota “may
not use the undisclosed witness[es] and document[s] . . . at
any hearing or trial unless the [discovery violation] is harmless
or the party shows good cause for the failure.” See Utah R. Civ.
P. 26(d)(4). The court then concluded that Segota’s discovery
violation was neither harmless nor justified by any good
cause. Because Segota was therefore without evidence to
support her claims, the court granted the defendants’
summary judgment motions, and ordered that Segota’s
complaint against both Nationwide and Young be dismissed
with prejudice.




1. Toward the end of the argument, the court expressed its
displeasure with a statement Segota’s counsel made in the
memoranda opposing the defendants’ summary judgment
motions, where counsel characterized the motions as “feckless.”
The court brought up the references on its own, and told counsel
to “remember to always be courteous,” and expressed its view
that it was discourteous “to refer to opposing counsel’s
arguments as ‘feckless.’” On appeal, Segota argues that the
court’s sua sponte expression of disapproval of counsel’s word
choice indicates that the court was biased against her or her
attorney. We disagree. “A judge’s behavior toward a party
during court proceedings must be extreme to warrant a finding”
of bias or prejudice on the part of the judge. Poulsen v. Frear, 946
P.2d 738, 742 (Utah Ct. App. 1997). The district court’s mild
admonition of Segota’s attorney fell far short of this standard.
We find nothing at all improper with the court’s effort to
encourage civility and professionalism, and certainly do not
interpret the court’s actions as indicative of bias.




20190253-CA                     4                2020 UT App 105
                     Segota v. Young Chrysler


            ISSUES AND STANDARDS OF REVIEW

¶9      Segota now appeals, and asks us to consider two issues.
First, she takes issue with the district court’s denial of her
motions for extension of various deadlines, including the
deadline for completion of fact discovery and the deadline for
responding to the defendants’ summary judgment motions. We
review a district court’s decisions regarding the management of
its docket, including whether to grant continuances or extend
deadlines, for abuse of discretion. See Solis v. Burningham Enters.,
Inc., 2015 UT App 11, ¶ 25, 342 P.3d 812 (stating that “[district]
courts have broad discretion in managing the cases assigned to
their courts,” including discretion in considering whether to
amend “discovery deadlines” (quotation simplified)); State v.
Bergeson, 2010 UT App 281, ¶ 7, 241 P.3d 777 (stating that a
district court possesses “discretion to manage its docket and set
firm deadlines for motion practice”).

¶10 Second, Segota challenges the court’s decision to impose a
sanction upon her for failing to timely serve initial disclosures,
and then determining, based on that sanction, to enter summary
judgment against her for lack of evidence. “We review a district
court’s decision on sanctions under rule 26(d)(4) . . . for an abuse
of discretion.” Keystone Ins. Agency, LLC v. Inside Ins., LLC, 2019
UT 20, ¶ 12, 445 P.3d 434. And we review a district court’s grant
of summary judgment for correctness, affording that ruling no
deference. See Ruiz v. Killebrew, 2020 UT 6, ¶ 7, 459 P.3d 1005.


                            ANALYSIS

                                 A

¶11 We begin by addressing Segota’s challenge to the district
court’s denial of her motions requesting an extension of the
deadlines for completion of fact discovery and for responding to
the summary judgment motions. Segota argues that the district
court exceeded its discretion in denying these motions, at least in



20190253-CA                     5                2020 UT App 105
                     Segota v. Young Chrysler


part because the defendants did not oppose them in writing. But
we perceive no abuse of discretion here.

¶12 After filing the lawsuit, Segota took no meaningful action
to prosecute it until after the deadline for completion of fact
discovery had expired. During that period, Segota not only
failed to serve initial disclosures, but failed to conduct discovery
of any kind, and did not make any motions or seek any sort of
relief from the court. Segota took meaningful action in the case
only after Nationwide filed a summary judgment motion, and
even then Segota’s actions were belated.

¶13 In her motions, Segota offered several reasons—none
necessarily convincing—why the court should extend various
deadlines. First, she asserted that the “case ha[d] essentially just
begun”; this claim was incorrect, given that the fact discovery
deadline had already passed. Second, she noted that, at the time,
“[n]o discovery ha[d] been undertaken by any party,” a true
assertion but one that the district court considered a problem
rather than a ground for extension. Third, Segota’s counsel noted
that he had moved offices, taken a vacation, sustained an injury,
and experienced the death of an elderly family member,
assertions we take at face value and which could prompt a
district court to grant a motion for an extension, but which
certainly do not compel that result, especially where, as here, the
requesting party does not submit the motions for decision in a
timely fashion and, with regard to one of the memoranda, files it
on the morning of the scheduled hearing.

¶14 In this situation, the court was well within its discretion to
find these asserted grounds insufficient for an extension of
deadlines. As noted, district courts have “substantial discretion”
in deciding whether to grant a requested continuance or
extension. See Brown v. Glover, 2000 UT 89, ¶ 43, 16 P.3d 540
(quotation simplified). A court’s decision in this regard “will not
be overturned unless that discretion has been clearly abused.”
Id.; see also Berger v. Ogden Reg’l Med. Center, 2020 UT App 85,
¶¶ 15, 30–33 (stating that an appellate court will reverse a



20190253-CA                     6                2020 UT App 105
                     Segota v. Young Chrysler


district court’s denial of a motion to extend discovery deadlines
“only if there is no reasonable basis for the district court’s
decision” (quotation simplified)). On the record before us, we
cannot say that the district court’s decisions denying Segota’s
requested extensions constituted an abuse of its discretion.

                                 B

¶15 Next, we address Segota’s challenge to the district court’s
decision to sanction her, pursuant to rule 26(d)(4) of the Utah
Rules of Civil Procedure, for her failure to timely serve initial
disclosures, and then to determine, on the basis of that sanction,
that summary judgment in favor of the defendants was proper
because Segota had no evidence to support her case.

¶16 Initial disclosure requirements are an important part of
our discovery system. Our rules unambiguously require
parties—“without waiting for a discovery request”—to provide
to their litigation opponents, among other things, the identity of
“each fact witness” the party may call at trial and a copy of all
documents the party “may offer” at trial. See Utah R. Civ. P.
26(a)(1). Plaintiffs must make these disclosures “within 14 days
after” the filing of “the first answer to the complaint.” Id. R.
26(a)(2)(A). Our supreme court has recently emphasized the
importance of these disclosure requirements, especially on the
plaintiff’s side, stating as follows:

       For a defendant, disclosing one’s case-in-chief
       hinges to a large extent upon the disclosures
       provided by the plaintiff. A defendant must
       understand the claims brought by the plaintiff in
       order to prepare a case-in-chief. The need for the
       plaintiff to first furnish its disclosures . . . and
       theory of the case is by design of the Rules.

Keystone Ins. Agency, LLC v. Inside Ins., LLC, 2019 UT 20, ¶ 18, 445
P.3d 434 (quotation simplified).




20190253-CA                     7                2020 UT App 105
                     Segota v. Young Chrysler


¶17 And the rules themselves set forth an anticipated penalty
that should ordinarily be imposed upon litigants who fail to
make these disclosures: “If a party fails to disclose or to
supplement timely a disclosure or response to discovery, that
party may not use the undisclosed witness, document or
material at any hearing or trial unless the failure is harmless or
the party shows good cause for the failure.” Utah R. Civ. P.
26(d)(4). The drafters of the rules emphasized this penalty in the
advisory committee notes, stating as follows:

      The penalty for failing to make timely disclosures
      is that the evidence may not be used in the party’s
      case-in-chief. To make the disclosure requirement
      meaningful, and to discourage sandbagging,
      parties must know that if they fail to disclose
      important information that is helpful to their case,
      they will not be able to use that information at trial.
      The courts will be expected to enforce them unless
      the failure is harmless or the party shows good
      cause for the failure.

Id. R. 26 advisory committee notes; see also Keystone, 2019 UT 20,
¶ 16 n.4 (discussing the advisory committee notes).

¶18 It is undisputed that Segota did not timely serve initial
disclosures. Indeed, she finally made those disclosures only after
the entire fact discovery period had run, and after Nationwide
had already moved for summary judgment. The district court
declined Segota’s invitation to extend the discovery deadlines,
including the deadline for serving initial disclosures. Thus,
Segota clearly violated rule 26(a)’s disclosure requirement.

¶19 Under the plain terms of rule 26(d)(4), Segota’s discovery
violation carries a specific penalty: Segota “may not use” any
“undisclosed” witnesses or documents “at any hearing or trial,”
unless she “shows good cause” for her failure, or her failure is
deemed “harmless.” Utah R. Civ. P. 26(d)(4). The district court



20190253-CA                     8                2020 UT App 105
                      Segota v. Young Chrysler


determined that “no good cause ha[d] been demonstrated,” and
that Segota’s untimely disclosures were “not without harm.”
Accordingly, the district court concluded that rule 26(d)(4)
“must be enforced as written,” and that Segota would not be
allowed to use any witnesses or documents at trial.

¶20 On appeal, Segota does not assert that there was any
“good cause” for her failure to timely serve initial disclosures.
However, she does argue that her disclosure violation was
harmless, and challenges the district court’s conclusion to the
contrary, a conclusion we review for abuse of discretion. See
Ghidotti v. Waldron, 2019 UT App 67, ¶ 18, 442 P.3d 1237. In so
doing, Segota makes two arguments.

¶21 First, Segota points to Young’s admission that Segota’s
initial disclosures were “identical” to Young’s own disclosures,
and asserts that the defendants could not have been surprised by
anything in her belated disclosures because they were already
aware of the witnesses and documents listed there. Under such
circumstances, Segota contends that her failure to disclose was
harmless. 2 But on the facts of this case, we do not view it as an
abuse of discretion for the district court to have concluded
otherwise. Although the defendants might have—before
receiving Segota’s disclosures—made some assumptions, or
even had suspicions, about the identity of the witnesses and
evidence Segota might use in an attempt to prove her claims,
they did not actually know the scope of Segota’s case until
finally receiving her belated disclosures. One party’s ability to
“guess at” what the other party’s disclosures might be, had they

2. Depending on the circumstances, a district court could
conceivably determine, within its discretion, that a defendant
whose opponent failed to serve initial disclosures was harmed
only to the extent that the non-disclosing plaintiff attempted to
use witnesses and documents not listed in the defendant’s own
disclosures. Segota invited the district court to make such a
ruling in this case, but the district court declined that invitation.




20190253-CA                      9               2020 UT App 105
                      Segota v. Young Chrysler


been timely made, does not relieve the other party from its
obligation to definitively inform her litigation opponent, through
disclosures, about the witnesses and documents she plans to use
to prove her case. See Keystone, 2019 UT 20, ¶ 20. And by the time
the defendants actually received Segota’s disclosures, as the
district court noted, their opportunity to conduct meaningful fact
discovery had come and gone. We cannot say that the district
court abused its discretion by concluding that the defendants—
who, at the conclusion of the fact discovery period, knew
nothing specific about the scope of Segota’s case—had been
harmed by Segota’s failure to disclose.

¶22 Second, and relatedly, Segota contends that the district
court could easily have ameliorated the harm visited upon the
defendants by her late disclosures simply by granting her
motion to extend the discovery deadlines. But if the district court
had granted her motion for extension, the defendants would still
have been subject to a lengthy delay in the case—a delay they
played no role in creating. Moreover, Segota’s dilatory behavior
caused the defendants to file and litigate motions, necessitating
the expenditure of attorney fees and costs, related to Segota’s
discovery violations; had the court granted Segota’s motion to
extend the discovery deadlines, these efforts would have been
rendered without effect. We acknowledge that another judge
might have determined that the defendants’ harm could have
been remedied in a different way, perhaps through an
assessment of attorney fees and costs against Segota imposed in
connection with an extension of the deadlines. But we cannot say
that the district court abused its discretion in acting as it did, and
in determining that Segota’s actions were not harmless. See
Berger v. Ogden Reg’l Med. Center, 2020 UT App 85, ¶ 33 (noting
that a court’s decision in discovery matters is “a discretionary
call,” and that we will affirm such decisions when the court’s
discretion was not abused, even if we or another court might
have made a different decision in the first instance). Indeed, we
have already determined that the court did not abuse its
discretion by denying Segota’s motions for extensions of time.
We likewise conclude that the court did not abuse its discretion


20190253-CA                      10               2020 UT App 105
                     Segota v. Young Chrysler


in concluding, at least implicitly, that delaying the case to allow
Segota a second opportunity to properly make disclosures and
conduct discovery would cause harm to the defendants.

¶23 In short, the district court did not exceed its discretion by
imposing the rule 26(d)(4) sanction, where Segota failed to serve
initial disclosures and, in addition, failed to take any meaningful
action in the case during the entire fact discovery period. While
in appropriate cases courts might find such behavior harmless or
justified by good cause, the district court’s determination in this
case does not fall outside the bounds of its discretion. See Sleepy
Holdings LLC v. Mountain West Title, 2016 UT App 62, ¶ 28, 370
P.3d 963 (stating that, where a “district court’s sanctions ruling,
while perhaps not the only permissible one under the
circumstances, nevertheless fell well within the limits of its
discretion,” we will not overturn it).

¶24 Finally, we address Segota’s contention that the district
court erred by entering summary judgment in the defendants’
favor. But the court’s summary judgment decision follows
logically from its imposition of the discovery sanction. Because
of that sanction, Segota was barred from using, “at any hearing
or trial,” any witnesses or documents that she failed to timely
disclose. See Utah R. Civ. P. 26(d)(4). Because she timely
disclosed no witnesses or documents, and because the district
court imposed the rule 26(d)(4) sanction upon her, Segota was
not entitled to use any witnesses or documents at trial. A litigant
in such a situation has no way to prove her case. And under such
circumstances, the district court did not err by granting
summary judgment in the defendants’ favor. 3 See id. R. 56(a).



3. We note that the district court’s summary judgment ruling
was based on its discovery sanction, and not solely on Segota’s
failure to file a timely response to the defendants’ summary
judgment motions. A district court is not permitted to grant a
summary judgment motion on the sole ground that the motion is
                                                  (continued…)


20190253-CA                    11               2020 UT App 105
                     Segota v. Young Chrysler


                         CONCLUSION

¶25 The district court did not abuse its discretion in denying
Segota’s motions for extensions of various deadlines, and did not
abuse its discretion in imposing the sanction set out in rule
26(d)(4) for Segota’s failure to timely serve initial disclosures.
And because that sanction left Segota without evidence to
support her claims, the district court did not err in granting the
defendants’ summary judgment motions.

¶26   Affirmed.




(…continued)
unopposed, see Utah R. Civ. P. 56(e)(3); Tronson v. Eagar, 2019 UT
App 212, ¶ 17 & n.6, 457 P.3d 407 (“Summary judgment may not
be entered against the nonmoving party merely by virtue of a
failure to oppose.” (quotation simplified)), and we do not
perceive that the district court did so here.




20190253-CA                    12               2020 UT App 105